[Cite as Pagano v. Case W. Res. Univ., 2021-Ohio-59.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

MARIA PAGANO,                                           :

                Plaintiff-Appellant,                    :
                                                             No. 108936
                v.                                      :

CASE WESTERN RESERVE
UNIVERSITY,                                             :

                Defendant-Appellee.                     :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: January 14, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-890527


                                            Appearances:

                Margolius, Margolius and Associates, Andrew             L.
                Margolius, and Markus S. Lyytinen, for appellant.

                Taft, Stettinius and Hollister, L.L.P., David H. Wallace,
                and William A. Doyle, for appellee.


MARY EILEEN KILBANE, J.:

I.    INTRODUCTION

                Plaintiff-appellant, Dr. Maria Pagano (“Dr. Pagano”), appeals the trial

court’s grant of summary judgment in favor of former employer defendant-appellee
Case Western Reserve University (“CWRU”). The lawsuit arises from CWRU’s

denial of Dr. Pagano’s application for tenure and promotion within the CWRU

School of Medicine (“SOM”). On December 18, 2017, Dr. Pagano sued CWRU for

breach of contract, promissory estoppel, breach of implied contract, and breach of

the implied covenant of good faith and fair dealing. At the close of discovery, CWRU

moved for summary judgment.

            The trial court ruled in favor of CWRU on July 31, 2019. The court

issued an opinion with its judgment entry. In granting summary judgment, the

court noted that “Ohio Courts have been reluctant to intrude on tenure decisions”

and that ‘“[a] court should intervene [in tenure decisions] only where an

administration has acted fraudulently, in bad faith, abused its discretion, or where

the candidate’s constitutional rights have been infringed.”’ (R. 33, quoting Hall v.

Ohio State Univ. College of Humanities, 2011-Ohio-6842, 2011 Ohio Misc. LEXIS

599 (Ohio Court of Claims) ([quoting] Gogate v. Ohio State Univ., 42 Ohio App.3d

220, 225-26, 537 N.E.2d 690 (10th Dist.1987); and Bassett v. Cleveland State Univ.,

Ohio Court of Claims No. 1982-02100 (1982)).)

            The court characterized Dr. Pagano’s complaint as an attempt to

‘“circumvent well established case law regarding tenure decisions by asserting that

the contract was breached because CWRU failed to develop ‘clear and

comprehensive’ criteria for each tenure track.”’ R. 33. The court found Dr. Pagano’s

attempt “unavailing” and concluded that “nothing in the evidence presented shows
that CWRU acted fraudulently, in bad faith, abused its discretion, or infringed on

Plaintiff’s constitutional rights.” R. 33.

             Dr. Pagano appeals, raising one assignment of error:

      The trial court erred in granting the appellee’s motion for summary
      judgment because disputed material issues of fact exist regarding the
      appellee’s contractual obligations toward the appellant.

             Courts usually do not interfere in tenure decisions, and we do not

question CWRU’s assessment of Dr. Pagano’s qualifications. Rather, Dr. Pagano has

alleged specific contractual violations that occurred during CWRU’s tenure review

process and provided evidence that the procedural violations prejudiced her. For

the reasons that follow, we find that genuine issues of material fact exist regarding

Dr. Pagano’s breach of contract claim and therefore reverse the trial court’s

judgment and remand for further proceedings.

II. STANDARD OF REVIEW

             Our standard of review for summary judgment appeals is de novo.

Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

      [W]e use the same standard as the trial court. Lorain Natl. Bank v.
      Saratoga Apts., 61 Ohio App.3d 127, 129, 572 N.E.2d 198 (9th
      Dist.1989). The party moving for summary judgment bears the initial
      burden of apprising the trial court of the basis of its motion and
      identifying those portions of the record which demonstrate the absence
      of a genuine issue of fact on an essential element of the nonmoving
      party’s claim. Dresher v. Burt, 75 Ohio St.3d 280, 293, 662 N.E.2d 264
      (1996). Once the moving party meets its burden, the burden shifts to
      the nonmoving party to set forth specific facts demonstrating a genuine
      issue of material fact exists. Id. To satisfy this burden, the nonmoving
      party must submit evidentiary materials showing a genuine dispute
      over material facts. PNC Bank, N.A. v. Bhandari, 6th Dist. Lucas No.
      L-12-1335, 2013-Ohio-2477, ¶ 9.
Lillie & Holderman v. Dimora, 8th Dist. Cuyahoga No. 100989, 2015-Ohio-301, ¶ 9.

            The following elements must be established to grant summary

judgment:

      The motion for summary judgment may only be granted when the
      following are established: (1) that there is no genuine issue as to any
      material fact; (2) that the moving party is entitled to judgment as a
      matter of law; and (3) that reasonable minds can come to but one
      conclusion, and that conclusion is adverse to the party against whom
      the motion for summary judgment is made, who is entitled to have the
      evidence construed most strongly in its favor. Harless v. Willis Day
      Warehousing Co., 54 Ohio St.2d 64, 67, 375 N.E.2d 46 (1978);
      Civ.R. 56(C).

Id.

            We, as the reviewing court, evaluate the record in a light most favorable

to Dr. Pagano, the nonmoving party. Saunders v. McFaul, 71 Ohio App.3d 46, 50,

593 N.E.2d 24 (8th Dist.1990). Any “doubts must be resolved in favor of the

nonmoving party.” Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 358-359, 604

N.E.2d 138 (1992).

III. BACKGROUND

      A. The Parties

            Dr. Pagano’s extensive curriculum vitae includes a Ph.D. in human

development and social policy from Northwestern University, master’s degrees in

psychology and biostatistics from Harvard University and CWRU, respectively, and

bachelor’s degrees in child development and art history from Tufts University.

Before working at CWRU, she was an assistant professor at Brown University,

Director of the Information Science Unit in Brown University’s Department of
Psychiatry, and a training faculty member of Brown University’s Center for Alcohol

and Addiction Studies from 2001-2005. CWRU recruited and hired Dr. Pagano in

2005 as an assistant tenure-track professor in CWRU’s School of Medicine’s

(“SOM’S”) department of psychiatry (“Department”). In 2010, CWRU promoted Dr.

Pagano to associate professor.

              CWRU is a renowned nonprofit institute of higher education located

in Cleveland, Ohio.      The university is comprised of multiple undergraduate,

graduate, and six professional schools.

      B. Governing Documents

              The parties agree that promotion and tenure at CWRU are governed

by the CWRU Faculty Handbook (“Handbook”), the SOM Bylaws (“Bylaws”), and

the documents appended to each, including the “2015-2016: CWRU School of

Medicine Promotion and Tenure Guidelines, Process, and Procedures for

Nominating Full-Time Faculty for Promotion to Associate Professor or Professor

and/or Award of Tenure,” revised February 23, 2015 (“Guidelines”).

      C. Tenure Tracks

              A tenure appointment affords the recipient the right to retain a

position until retirement.    (Bylaws, Article 5.4.)   The Bylaws require tenure

consideration to occur “no later than in the ninth year after the date of initial

appointment at the rank of assistant professor or higher.” (Bylaws, Article 5.5.) If

tenure is not awarded, “further appointment is normally restricted to one year.”

(Bylaws, Article 5.5.)
              Research-focused tenure candidates, like Dr. Pagano, must identify

themselves as either an independent scientist, a team scientist, or as a hybrid of both

when they apply for tenure. (Guidelines, Section III.) Thus, the SOM offers three

tracks for tenure: the traditional track of independent scientific research, and the

more recent options of team scientist and hybrid scientist. Dr. Pagano transferred

from the independent research track to the hybrid track and states that the transfer

was at the SOM’s suggestion.

              While the governing documents describe “independent” and “team”

scientists, there is no such detailed description of “hybrid” scientists, other than as

some type of combination of independent and team. The Guidelines provide:

      A typical independent scientist is one who has been awarded or aspires
      to be awarded federal, foundation, or other extramural funding as
      Principal Investigator with the greater portion of their research
      program, publications, and national reputation resting on work derived
      from research projects for which they have been the major driver. A
      typical example would be a principal investigator with extramural
      support awarded through a competitive peer-reviewed process from a
      federal (e.g., NIH R01, P[rincipal] I[nvestigator] on a major component
      of a program project, VA Merit award) or foundation source who
      publishes results as first or senior author along with graduate students
      and other junior scientists.

      Typical team scientists are those for whom the greater portion of their
      research accomplishments, publications, and national reputation rest
      on original, creative, indispensable, and unique contributions made
      either a) in conjunction with a group of other scientists, or b) with a
      changing series of groups of other scientists. A team scientist may play
      the same or different roles within each team. A successful team
      scientist will be able to document national recognition for the research
      area, approach, technique or theme that characterizes his or her work
      through such means as study section memberships, invited
      presentations, editorial positions on boards of peer review journals,
      national awards for such work, etc.
      A significant portion of a candidate’s contributions may be made both
      as an independent and a team scientist, in which case the candidate
      should identify himself or herself as of both types.

(Guidelines, Section III.)

      D. Tenure and Promotion Criteria

              The Handbook requires CWRU to set forth specific obligations and

accomplishments necessary to obtain promotion and tenure. (Handbook, Chapter

3, Part One, Article I, Section F(3)-(4).) Generally, “[t]enure is awarded to a faculty

member only when the university foresees for him or her continuing fulfillment of

the qualifications” of:

      a) an expert knowledge of his or her academic field and a commitment
      to continuing development of this competence; (b) a dedication to
      effective teaching; (c) a commitment to a continuing program of
      research or other advanced creative activity or, where more
      appropriate to the particular academic context, professional service
      activities; and (d) a willingness to assume a fair share of university
      administrative and service tasks.

(Bylaws, Appendix I, Article I, Section A.) (See also Handbook, Chapter 3, Part One,

Article One, Section F(7) (“Tenure is awarded to a faculty member only when the

University foresees for him or her a continuing fulfillment of the qualifications

presented above.”).)

              Similarly, “promotions should reflect the candidate’s documented

fulfillment of these qualifications and the growth of his or her corresponding

contributions.” Id. The Bylaws also note that “the creative and professional service

accomplishments of the faculty may take many different forms” and provide that

“the evaluation of a candidate’s activities [for promotion] should be based on his or
her academic competence, teaching effectiveness, and contributions to attainment

of the particular academic objectives of his or her department or school and the

university as a whole.” Id.

             Within the SOM, the award of tenure and promotion is based on the

following factors: (1) excellence in scholarly research; (2) a high level of teaching

effectiveness; and (3) accomplishments in professional service. Id. at Sections B and

C. With regard to the research component, the Bylaws acknowledge the “increasing

emphasis on interdisciplinary research team science” as opposed to individual

achievements and provides that “factors as originality, creativity, indispensability,

and unique abilities may be considered when” evaluating team scientist candidates.

Id. “The award of tenure will recognize both independent investigators and those

whose contributions to research team science are judged to be comparably

meritorious.” Id. at Section C.

              The Bylaws further provide the following criteria for promotion to full

professor and the award of tenure:

      Professor. The candidate’s prior achievements in teaching, research
      and professional service shall be evaluated. For appointment or
      promotion to the rank of professor in the tenure track, the candidate
      must present evidence of sustained excellence, enhanced recognition
      for research contributions, and a national or international reputation.
      Candidates must demonstrate an established reputation as individual
      investigators or within a research team, for original ideas, innovations,
      and contributions. A high level of teaching effectiveness and service
      contributions is also required.

      Award of Tenure. The candidate’s prior achievements in research
      teaching, and professional service shall be evaluated. Tenure may be
      awarded to productive independent investigators who have engaged in
      substantial research activity that is recognized nationally or
      internationally, as evidenced by a substantial list of first or senior-
      authored, high quality, peer-reviewed publications in high quality,
      peer-reviewed journals, or to those whose contributions to research
      team science are judged to be comparably meritorious. Such factors as
      originality, creativity, indispensability, and unique abilities may be
      considered when evaluating research team scientists.

Id. at Appendix I, Article I, Section C.

              Although the governing documents reference unique requirements for

independent and team scientists, there is no equivalent explanation of the

requirements hybrid scientists must meet. Dr. Pagano argues that CWRU appears

to have recognized this disparity based on a 2016 memorandum.

      E. Lack of Clarity in Criteria for Hybrid Scientists

               A September 22, 2016 CWRU internal memorandum notes that the

Bylaws were amended in 2006 to reflect the shift from individual achievements to

collaborative interdisciplinary team science research and summarizes team science

tenure considerations for SOM’s committee on appointments, promotions, and

tenure (“CAPT”) members to consider in evaluating candidates. The memorandum

was written shortly before Dr. Pagano applied for tenure.

              The memorandum also cites the frustration of CAPT members over

the difficulties encountered in evaluating different types of candidates:

      The [c]ommittee expressed some frustration, however, with the
      varying degree to which candidate’s promotion materials identified
      them as team scientists (or not). Further, the Committee noted that
      candidates varied greatly in the comprehensiveness of their supporting
      materials. In many cases, the Committee felt itself unable to
      satisfactorily understand and evaluate the role, contributions, and
      quality of the team science candidate’s work.
              A subcommittee was formed to consider the issue and research the

protocols at other universities. The result of the review was to maintain the

standards and qualifications language for evaluating team scientist candidates, but

implement procedural clarifications, including requiring tenure candidates to (1)

identify themselves as an independent scientist, a team scientist, or both (“hybrid”)

and requiring tenure candidates to (2) supplement their promotion materials if the

candidate identifies as a team scientist or hybrid. The supplemental materials

required are the same for both team and hybrid scientists. These procedural

changes are reflected in the Guidelines. In addition to requiring team scientist and

hybrid candidates to provide supplemental application materials, the amended

procedure also requires CWRU to “notify external referees and communicate the

candidate’s designation as a team scientist and provide a copy of our promotion

standards for evaluation.”

      F. Pretenure Reviews

              In accordance with its policies, CWRU conducted performance

reviews of Dr. Pagano in the third and sixth years of her tenure-track employment.

CWRU also conducted a review in her ninth year of employment after she requested

and was awarded an extension of time before she would have been expected to apply

for tenure. She pursued an extension due to circumstances beyond her control,

including “lacking access to a sufficiently large, clinical population of treatment-

seeking alcoholics, 5 office moves in three years, and operational obstacles in forging

adolescent addiction research.”
               The third-year review was completed in 2008. The review recognized

Dr. Pagano’s successes in funding and research publications, but recommended that

she “pursue R01 funding or equivalent federal funding” and “seek renewal of

funding prior to the end of the pre-tenure period.” CWRU describes an R01 award

as a “highly competitive” research grant, awarded by the National Institutes of

Health “to support a discrete, specific, circumscribed project by an investigator in

an area representing the investigator’s specific interests and competencies.” (Davis

Aff. ¶ 7-8.)

               The sixth-year review was completed in 2011. That review noted Dr.

Pagano’s “innovative” work related to the treatment of addiction in adolescents,

among many other professional accomplishments. The review stated the reviewing

committee’s belief “that the achievement of at least one substantial federal research

award (R01) * * * will be necessary to her success” in attaining tenure, but added

that given “the severely restricted funding environment, the School of Medicine

should consider her key participation as a collaborator on funded research[.]” Dr.

Pagano understood the sixth year review to have encouraged her to pursue a team

scientist role as opposed to an independent scientist role. (Pagano Aff. ¶ 1.)

               Dr. Pagano’s final pretenure review was completed in 2014. The final

review again noted her impressive productivity “not only in the realms of funded

research, but in teaching and mentorship and administrative contributions.” The

review demonstrated the lack of clarity regarding tenure criteria for independent,

team, and hybrid scientists, particularly in the area of funding.        CWRU was
“impressed by Dr. Pagano’s research and academic productivity, noting in particular

her successful achievement of two separate awards * * * total[ing] more than $2

million in direct support for her research[.]” Despite Dr. Pagano’s independent

funding sources, CWRU expressed concern “that she has not as of yet achieved an

independent R01 or similar federal award” as a principal investigator, but at the

same time acknowledged her service as a co-investigator on three R01 grants, and

as a senior statistician and statistical consultant on two other R01 grants.

               Dr. Pagano applied for tenure in 2016, at the end of her pretenure

period.

      G. Tenure Review Process

               CWRU uses a multilevel review process for promotion and tenure

decisions.    The Handbook identifies the constituent faculty’s responsibility to

promulgate an appropriate review procedure. (Handbook, Chapter 3, Part One,

Article I, Section F(5).) The review process begins at the department level, then

advances to the School of Medicine (SOM), the Dean, the Provost, and the President.

At the department level, the department chair and the department’s committee on

appointments, promotion and tenure (“DCAPT”) participate in the review. At the

SOM level, the school’s committee on appointments, promotion, and tenure

(“CAPT” or “SOM CAPT”), reviews the application. CWRU summarizes the process

as follows:

      1. The DCAPT submits its recommendations for tenure to the
      department’s chair with the candidate’s accompanying application
      materials for the next level of review. The department’s chair reviews
      these materials, adds his/her recommendation, and forwards the
      candidate’s application to the SOM’s Faculty Affairs Office to ensure
      there are no errors or omissions.

      2. Once it is confirmed that the application is complete, the Faculty
      Affairs Office solicits letters of reference for the tenure candidate.

      3. The tenure candidate’s application materials, including the DCAPT’s
      recommendation, the department chair’s recommendation and letters
      of reference, are then transmitted by the Faculty Affairs Office to the
      SOM’s committee on appointments, promotions, and tenure (the
      “SOM’s CAPT”) for review and recommendation.

      4. After the SOM’s CAPT review and recommendation is added to the
      materials, the candidate’s application materials are (i) sent to the dean
      of the SOM, who reviews the materials and adds her recommendation;
      and (ii) sent to the Faculty Council Steering Committee, which reviews
      the SOM’s CAPT’s recommendations for matters of equity and to
      ensure adherence to published guidelines and proper procedure.

      5. After the dean makes her recommendation, the tenure candidate’s
      application materials are forwarded to CWRU’s provost who, with help
      from an advisory panel to CWRU’s president (“President’s Advisory
      Committee” or “PAC”), reviews the materials and makes a
      recommendation.

      6. CWRU’s president reviews all of the above materials, reports, and
      recommendations and renders a final recommendation. Affirmative
      recommendations are then formally adopted through approval by
      CWRU’s Board of Trustees.

(Appellee brief, p. 9, citing Handbook, Chapter 3, Part One, Article I, Sections I-J;

Bylaws, Articles 5.9-5.10.)

              We add that the Bylaws provide that “[a]ll members of a committee

shall be supplied with minutes of the meetings of the committee and with copies of

official recommendations of the committee.” (Bylaws at Article 2.7(d).)
      H. Tenure and Promotion Denial

             Dr. Pagano applied for tenure consideration in 2016, which was the

last year of her pretenure employment during which she could have applied for

tenure. The president of CWRU ultimately denied tenure and a promotion, but the

various recommendations were inconsistent throughout the review process.

             The department’s committee on appointments, promotions, and

tenure (“DCAPT”) and the department chair unanimously voted to recommend

tenure and promotion for Dr. Pagano. The SOM’s committee on appointments,

promotions, and tenure (“CAPT” or “SOM CAPT”) initially voted unanimously in

favor of promotion and against tenure. CAPT issued a report summarizing its

recommendation.

             In accordance with the Bylaws, Dr. Pagano appealed the decision

through the departmental dean of psychiatry. After the internal appeal, the CAPT’s

unanimous approval in favor of promotion remained intact. However, the previous

unanimous vote against tenure flipped to a vote of 6-3 in favor of tenure. CAPT

issued an addendum to its initial report to reflect the now-favorable

recommendation. However, there are no minutes of the CAPT’s meetings and little

explanation in the final report as to why six out of nine voting committee members

changed their minds and voted to award tenure after Dr. Pagano’s appeal.

             The SOM Dean agreed with the CAPT’s recommendation to promote

Dr. Pagano from associate professor to full professor, but disagreed with the

recommendation to award tenure. The Dean cited the lack of independent funding
from a federal source as an area of concern. She concluded: “Dr. Pagano lays claim

to a hybrid portfolio of individual and team science, but neither area taken by itself

reaches the usual expectations for promotion and tenure.”

              The Provost recommended against tenure and promotion and cited

Dr. Pagano’s independent funding as a primary concern. He determined, for the

first time in the process, that a promotion would be meaningless without awarding

tenure.

              The President signed off on the Provost’s report, finalizing the denial

of tenure and promotion.

IV. ANALYSIS

              Dr. Pagano argues that summary judgment is improper because there

are genuine issues of material fact regarding (1) whether CWRU failed to develop

and apply clear and comprehensive criteria for the hybrid tenure track, in violation

of the Handbook; (2) whether CWRU failed to evaluate Dr. Pagano according to

applicable contractual criteria; (3) whether CWRU failed to follow contractual

procedures during the review; and (4) whether those failures substantially

prejudiced Dr. Pagano. We agree.

      A.     The Gogate Standard

              CWRU moved for summary judgment on the grounds that Dr.

Pagano’s professional record did not merit an award of tenure and that courts

traditionally do not intervene in subjective academic decisions. It claims that Dr.

Pagano wants “a jury to supplant the role of the academic experts at CWRU charged
with making academic decisions concerning its faculty.” It also argues that Dr.

Pagano cannot prove she would have been awarded tenure but for any procedural

irregularities.

                  CWRU largely relies on Gogate v. Ohio State Univ., 42 Ohio App.3d

220, 226, 537 N.E.2d 690 (10th Dist.1987). According to Gogate,

       [A] court should intervene [in promotion and tenure considerations]
       only where an administration has acted fraudulently, in bad faith,
       abused its discretion, or where the candidate’s constitutional rights
       have been infringed. This court is not a super administrator concerning
       the assessment of a candidate’s particular qualifications for tenure in
       the university’s Department of Architecture.

Gogate, citing Basset v. Cleveland State Univ., Court of Claims No. 82-02110 (1982)

unreported.

                  In other words, “[a]s a general rule, courts must defer to the academic

decisions of colleges and universities.” Galiatsatos v. Univ. of Akron, 10th Dist.

Franklin No. 00AP-1307, 2001 Ohio App. LEXIS 4051, 14 (Sept. 13, 2001). We are

mindful that courts generally give deference to a university’s tenure decisions

regarding applicants’ qualifications. However, this proposition does not apply if

“there has been ‘such a substantial departure from the accepted academic norms as

to demonstrate that the committee or person responsible did not actually exercise

professional judgment.’” Id., quoting Bleicher v. Univ. of Cincinnati College of

Med., 78 Ohio App.3d 302, 308, 604 N.E.2d 783 (1oth Dist.1992). Thus, Gogate

does not preclude claims like Dr. Pagano’s where there is evidence that procedural

infractions substantially prejudiced the tenure candidate. Gogate at 222.
              In Ohio and elsewhere, courts recognize that professors who are

denied tenure may have a legal claim if the university that denied tenure failed to

comply with the contract terms that govern the tenure review. See Farnell v. Kenyon

College, 2019 U.S. Dist. LEXIS 33890, *6-8 (S.D. Ohio Mar. 4, 2019) (granting

school’s motion to dismiss breach of contract claim for denial of tenure where the

school operated in accordance with the procedures written in its faculty handbook);

Saha v. Ohio State Univ., 10th Dist. Franklin No. 10AP-1139, 2011-Ohio-3824

(professor’s breach of contract claim alleging procedural violations during tenure

review proceeded to trial); Tacka v. Georgetown Univ., 193 F.Supp.2d 43, 47-49

(D.D.C.2001) (denying summary judgment to university where factual issues

existed as to university’s compliance with contractual procedures during its tenure

review of plaintiff); Kakaes v. George Washington Univ., 683 A.2d 128, 136

(D.C.1996) (reversing award of summary judgment to defendant university where

evidence demonstrated that the university did not substantially comply with

contractual requirements set forth in the school’s faculty code in rendering notice of

its tenure decision); McDowell v. Napolitano, 119 N.M. 696, 699-700, 1995-NMSC-

029, 895 P.2d 218, 221-222 (upholding jury award to professor for breach of

contract arising from defendant university’s denial of tenure).

              See also Fagal v. Marywood Univ., M.D.Pa. No. 3:14-cv-02404, 2017

U.S. Dist. LEXIS 167772 (Oct. 11, 2017), quoting Ferrer v. Trustees of the Univ. of

Pa., 573 Pa. 310, 340, 825 A.2d 591 (2002) (distinguishing a terminated, tenured

professor’s breach of contract claim that the university failed to comply with
contractual procedures from a claim that a university has followed procedures, but

made the wrong decision); Allworth v. Howard Univ., 890 A.2d 194, 202

(D.C.2006), quoting Craine v. Trinity College, 259 Conn. 625, 791 A.2d 518 (2002)

(“‘The principle of academic freedom does not preclude [the court] from vindicating

the contractual rights of a plaintiff who has been denied tenure in breach of an

employment contract.’”).

              A comparison to Hall v. Ohio State Univ. College of Humanities,

Court of Claims No. 2010-10106, 2011-Ohio-6842, aff’d, Hall v. Ohio State Univ.

College of Humanities, 10th Dist. Franklin No. 11AP-1068, 2012-Ohio-5036,

illustrates the difference between a legitimate breach of contract claim, like Dr.

Pagano’s, and an impermissible request that the court interfere with a school’s

academic decisions. In Hall, the professor’s breach of contract claim was dismissed

on summary judgment. The underlying nature of the claim, however, differs from

Dr. Pagano’s breach of contract claim. The professor in Hall argued that the school

placed too much weight on one of the contractual requirements for tenure,

“excellence in teaching.” Hall at ¶ 40, 44. In contrast, Dr. Pagano alleges that

CWRU improperly considered noncontractual and inapplicable criteria in its review.

              By focusing on the assessment of Dr. Pagano’s qualifications, CWRU

mischaracterizes the nature of Dr. Pagano’s complaint and asks this court to

overlook several procedural irregularities that may have impacted its decision to

deny tenure and promotion to Dr. Pagano. The dispute before this court today is

neither a judicial review of Dr. Pagano’s qualifications nor CWRU’s academic
discretion. Dr. Pagano does not merely disagree with the outcome of CWRU’s

review process, as CWRU argues.

              In this instance, Dr. Pagano is not asking the court to substitute its

own judgment for that of the CWRU faculty who reviewed her. Rather, she has

alleged and provided evidence that CWRU breached the contract by failing to fulfill

its obligations and adhere to the tenure review process set forth in the Faculty

Handbook, Bylaws, and Guidelines. There is also evidence that the lack of specific

criteria for hybrid applicants and irregularities in the review process contributed to

CWRU’s ultimate denial of Dr. Pagano’s application. Such procedural violations can

operate as a constraint on CWRU’s discretion to deny tenure.

              We have not found any Ohio cases that directly address the precise

procedural issues Dr. Pagano has raised. But that by no means disqualifies her

breach of contract claim. CWRU’s tenure review yielded inconsistent results from

start to finish. Dr. Pagano has identified specific contract provisions that may have

been breached and provided evidence that reasonably supports that procedural

irregularities prejudiced her during the tenure review process. The procedural

irregularities alleged in Dr. Pagano’s breach of contract claim and the allegations of

resulting prejudice are sufficient to overcome summary judgment. See Saha v. Ohio

State Univ., 10th Dist. Franklin No. 10AP-1139, 2011-Ohio-3824, ¶ 22 (professor’s

breach of contract claim based in part on alleged procedural violations proceeded to

trial where the school consistently voted to deny tenure at every level of review and

after a re-vote during which one faculty member voted for tenure and 26 voted
against). Accordingly, we find that genuine issues of material fact exist regarding

Dr. Pagano’s breach of contract claim and that she is entitled to present her case to

a jury.

          B. Breach of Contract

                 Dr. Pagano’s first claim against CWRU is for breach of contract and

the implied duty of good faith. It is undisputed that Dr. Pagano had a contract with

CWRU, consisting of the Faculty Handbook, Bylaws, and appendices, and that the

rules and regulations concerning academic procedures were incorporated into that

contract. This is also true as a matter of law. Salkin v. Case W. Res. Univ., 8th Dist.

Cuyahoga No. 88041, 2007-Ohio-1139, ¶ 20, citing Rehor v. Case W. Res. Univ., 43

Ohio St.2d 224, 230, 331 N.E.2d 416 (1975). Tenure applicants like Dr. Pagano rely

on strict adherence to the tenure review process and fair application of its standards.

CWRU recognizes as much; the Handbook provides:

          [I]t is possible to establish guidelines for standards and procedures. It
          is, furthermore, possible and desirable to establish guidelines to
          evaluating the success with which members of the faculty fulfill their
          roles and for the processes by which they are judged by their peers and
          the administration.

(Handbook, Chapter 3, Part One.)

                 It is essential that CWRU follow the procedures set forth in those

contractual documents throughout the tenure review process. The failure to do so

might negatively impact the review of a tenure candidate. We find genuine issues of

material fact exist regarding whether CWRU breached the contract and whether
those potential breaches led to the denial of Dr. Pagano’s requests for tenure and

promotion.

              “In the context of granting tenure, to prove a breach of contract, Dr.

[Pagano] is required to prove both that [CWRU] violated one or more terms of [her]

contract and that [s]he was substantially prejudiced as a result.” Saha v. Ohio State

Univ., 10th Dist. Franklin No. 10AP-1139, 2011-Ohio-3824, ¶ 26, citing Gogate v.

Ohio State Univ., 42 Ohio App.3d 220, 222, 537 N.E.2d 690 (1987). See also

Galiatsatos at 14. “Substantially prejudiced” means that, but for CWRU’s breach,

Dr. Pagano would have been awarded tenure. Id. at ¶ 27, citing Logsdon v. Ohio N.

Univ., 68 Ohio App.3d 190, 195, 587 N.E.2d 942 (3d Dist.1990).

              At this stage in the proceedings, Dr. Pagano must only produce

enough evidence to allow a reasonable jury to believe that CWRU breached the

contract and that the breach substantially prejudiced Dr. Pagano. We find that she

has satisfied that burden and that CWRU is not entitled to summary judgment on

her breach of contract claim.

             1. Failure to Develop and Apply Criteria

              In this section, we first discuss CWRU’s potential breach of the

contract by failing to develop specific criteria to evaluate hybrid scientists. We next

discuss the possibility that CWRU’s alleged deficient hybrid criteria caused

reviewers to improperly evaluate Dr. Pagano as an independent scientist, even

though she applied as a hybrid scientist, with the result being the denial of tenure.
              Dr. Pagano argues that summary judgment is improper because there

are genuine issues of material fact regarding whether CWRU breached specific

contractual obligations to develop tenure criteria for hybrid scientist candidates.

The Handbook provides that “criteria for each category of faculty appointment and

for promotion and tenure shall be developed by the constituent faculties” and that

the “by-laws of each constituent faculty shall include clear and comprehensive

descriptions of * * * the accomplishments necessary for promotions and tenure.”

(Handbook, Chapter 3, Part One, Article I, Section F(3) and (4).)

               CWRU argues that the Handbook only requires it to develop specific

criteria for the different categories of faculty appointments and general tenure

criteria. By CWRU’s reading, “each category” only modifies “faculty appointment.”

However, “each category” could be read to modify “faculty appointment,”

“promotion,” and “tenure.” “If the contract language is capable of two reasonable

but conflicting interpretations * * * there is an issue of fact as to the parties’ intent.”

Ramey v. Berns Properties, Inc., 8th Dist. Cuyahoga No. 79746, 2002-Ohio-663.

               A reasonable jury could reject CWRU’s interpretation and determine

that CWRU was required to develop criteria for hybrid scientist candidates and

breached the contract by failing to do so. The record supports that CWRU never

developed specific criteria for hybrid scientist applicants, like Dr. Pagano. The Dean

testified that “there are no specific criteria for hybrid applications.” (Davis Dep. 49.)

In addition, there are several instances throughout the Faculty Handbook and
Bylaws where independent and team scientist criteria are set forth without a

separate explanation of the criteria for hybrid scientists.

              Dr. Pagano also argues that the failure to develop specific hybrid

criteria substantially prejudiced CWRU’s review of her tenure application and

caused reviewers to misapply independent scientist criteria and ignore team

scientist criteria when evaluating her hybrid application. Essentially, Dr. Pagano

argues that she was denied tenure as a hybrid scientist because CWRU improperly

required her to satisfy all the requirements for independent scientists and all the

requirements for team scientists rather than some combination of each. There is

evidence to support that the lack of hybrid criteria prejudiced Dr. Pagano by

permitting reviewers to review her primarily as an independent scientist even

though she applied as a hybrid scientist.

              CWRU reviewers testified to varying understandings of how to

evaluate hybrid scientists.    One of the co-chairs testified that the criteria for

independent, team, and hybrid scientists is the same, but that “the team scientist

and * * * the hybrid can add that component of non-individual research to their

research.” (Manor Dep. 9.) The Dean stated that a “hybrid candidate is required to

present her strongest case for tenure as an individual or independent scientist and

as a ‘team scientist’” and that a “hybrid candidate must show ‘excellence’ and be

‘exceptional’ in both categories, as the application is reviewed as a whole.” (Davis

Aff. ¶ 12-13.) In Dr. Pagano’s view, the Dean’s assessment contradicts the Handbook
provision that requires CWRU to develop and publish unique criteria for hybrid

scientists. A reasonable jury could agree.

              Dr. Pagano also argues that the confusion surrounding the evaluation

of hybrid candidates negatively impacted her review in several ways. First, by

improperly requiring her to have received federal R01 funding, which is only

awarded to independent scientists, as a principal investigator and not just as a co-

investigator. Second, by improperly requiring her to have already secured complete

funding for after her current funding ended. Third, by favoring independent

scientist criteria and ignoring team scientist criteria.

                       a. Whether   CWRU     Misapplied                Independent
                          Funding Requirements

              Dr. Pagano argues that CWRU improperly focused on her failure to

receive an R01 federal grant throughout the tenure denial process. In her affidavit

opposing summary judgment, Dr. Pagano averred that an R01 federal grant is only

available to independent, not team or hybrid scientists, though she concedes that it

is highly prestigious. Dr. Pagano also complains that the R01 grant is not specifically

referenced as a requirement in the Handbook or Bylaws.

               Evidence supports that reviewers focused on the absence of an R01

grant when reviewing Dr. Pagano’s application. The committee considered that “Dr.

Pagano has been continually funded and has team-based funding lasting until

2019.” Three CAPT members determined that the $2 million grant awards Dr.

Pagano received placed her on similar footing to many other tenure applications.
However, other members noted that because she had not yet received a federal R01

grant, the likelihood of receiving one in the future was “low.”

              The Dean and Provost echoed the concern about R01 federal funding

in their reports. Regarding funding, the Dean acknowledged that “the candidate

should present convincing evidence that she can continue to support her work,

either by individual or by team science grant mechanisms.” She went on, however,

to focus on the lack of Ro1 and R01-equivalent grants.

               CWRU’s focus on independent funding from a federal source

supports Dr. Pagano’s claim that she may have received tenure if not for the lack of

specified criteria for hybrid scientists. A reasonable jury could find that the lack of

specific criteria for hybrid scientist applicants was a breach of contract that caused

CWRU to misapply independent funding requirements to Dr. Pagano’s application,

thus causing substantial prejudice to Dr. Pagano.

              CWRU directs us to Ohio Univ. v. Ohio Civ. Rights Comm., 175 Ohio

App.3d 414, 2008-Ohio-1034, 887 N.E.2d 403 (4th Dist.), to argue that considering

Dr. Pagano’s ability to obtain external funding in the future was within its discretion.

That case, however, does not dictate an award of summary judgment here. The

professor’s claim arising from the denial of tenure in Ohio Univ. was primarily based

on alleged age discrimination, not a breach of contract, and the court determined

whether the school’s focus on funding was a pretextual reason for denying tenure.

Here, in contrast, there are genuine issues of material fact concerning whether
CWRU breached its contract with Dr. Pagano and substantially prejudiced her by

focusing on R01 funding.

               CWRU also argues that the pretenure reviews establish that Dr.

Pagano knew CWRU would emphasize independent R01 funding in its tenure

review. But the pretenure reviews do not definitively establish that CWRU did not

breach the contract in a way that substantially prejudiced Dr. Pagano. That issue

remains for a jury to determine. A reasonable jury could find that the pretenure

reviews, in addition to the other evidence already discussed, support that CWRU

encouraged Dr. Pagano to apply for tenure as a hybrid scientist, yet proceeded to

unfairly review her according to inapplicable independent scientist criteria.

                       b. Whether CWRU              Imposed       Future      Funding
                          Requirement

              Dr. Pagano also argues that reviewers improperly imposed a

requirement of guaranteed future funding that would satisfy her funding

requirements after her current funding expired. Her argument is based upon

reviewers’ use of the term “trajectory.”

               Citing the Bylaws, the Dean explained that achievement of tenure

requires “an accelerating and not a declining trajectory of accomplishments.” Dr.

Pagano points out that the term “trajectory” is absent from the governing documents

and that CWRU appears to have replaced the contractual term of “continuing

fulfillment” with “trajectory” as it relates to ongoing funding obligations. As a result,

she argues that reviewers ignored her successful funding history and instead

imposed an extracontractual requirement that she have secured funding for when
her current grants expired.        She argues this newly imposed requirement

substantially prejudiced the review of her tenure application. Based on the review

reports and the contract language, a reasonable jury could agree with Dr. Pagano.

                       c. Whether CWRU Ignored Team Scientist Criteria

              Dr. Pagano also argues that the reviewers ignored team scientist

criteria while simultaneously overemphasizing independent scientist criteria. One

of the CAPT co-chairs did not recall whether the committee discussed how to weigh

Dr. Pagano’s hybrid contributions as an independent scientist and as team

scientists. (Clark Dep. 39.) Although some of the review reports mention the team

science criteria of originality, creativity, indispensability, and uniqueness in passing,

a reasonable jury could find, based on the review reports, that the reviewers did not

conduct a meaningful assessment of her team science accomplishments and that Dr.

Pagano was denied tenure and promotion as a result of this deviation from the

governing contractual procedures.

             2. Failure to Record and Distribute Minutes

               A jury should also determine whether CWRU breached the contract

when the CAPT failed to record and distribute minutes of its voting sessions and

whether that potential breach substantially prejudiced Dr. Pagano’s application.

The Bylaws provide that “[a]ll members of a committee shall be supplied with

minutes of the meetings of the committee and with copies of official

recommendations of the committee.” (Bylaws at Article 2:7(d).)
              Dr. Pagano claims that minutes of the CAPT’s meetings were neither

recorded nor distributed to committee members. One of the CAPT co-chairs

testified that the assistant dean for faculty affairs kept “recordings of the discussion

and the decision,” but that those “weren’t really minutes.” (Clark Dep. 9.) The

assistant dean for faculty affairs and human resources in the SOM testified that she

did not take minutes during the CAPT meetings, although she had her computer

open to take some notes. (Deming Dep. 13.) The other CAPT co-chair testified that

he did not circulate the report to other committee members. (Manor Dep. 57.) He

further testified that he did not know whether the Assistant Dean circulated the

report to the other CAPT members. Id.

              CWRU claims that the CAPT’s final recommendation report satisfies

the minutes requirement. However, the Bylaws appear to differentiate between

minutes of the meetings and copies of the committee’s official recommendations.

(Bylaws at Article 2:7(d) (“All members of a committee shall be supplied with

minutes of the meetings of the committee and with copies of official

recommendations of the committee.”).) Even if the final report could serve as

minutes, there is little explanation in the report to support why CAPT flipped its

vote, to award tenure rather than deny it, after Dr. Pagano’s internal appeal.

              The absence of minutes explaining CAPT’s reversal supports Dr.

Pagano’s claim that CWRU did not act in accordance with the Bylaws, which require

that minutes be recorded at all committee meetings. The CAPT’s final report

discussed the committee’s negative vote, but only briefly mentioned the reversal
vote in Dr. Pagano’s favor after her internal appeal. Subsequent reviewers only had

information regarding the negative vote, which supports that CWRU’s deviation

from proper procedure was not harmless to Dr. Pagano. Whatever happened to

change committee members’ minds might also have changed the minds of Dr. Davis

and subsequent reviewers. The influence of CAPT’s negative report is apparent in

Dr. Davis’s assessment:

      The CAPT review states that Dr. Pagano presents “not the strongest”
      portfolio in support of tenure. * * * It is quite surprising to me that given
      the totality of their review, their initial unanimous negative vote, and
      the lack of new information provided at the appeal, [that] CAPT voted
      in favor of tenure. I must recommend against the award of tenure.

              In Galiatsatos v. Univ. of Akron, 10th Dist. Franklin No. 00AP-1307,

2001 Ohio App. LEXIS 4051 (Sept. 13, 2001), the Tenth District considered whether

the school’s failure to promptly circulate minutes of the tenure review meeting

prejudiced the professor’s ability to rebut the school’s negative views of his tenure

qualifications. Although the trial court found that the professor was substantially

prejudiced by the school’s breach, the appellate court reversed, finding that despite

the breach, the professor was well-aware of the school’s general and specific

concerns regarding his qualifications. Galiatsatos at 20-21.

             Dr. Pagano’s claim is different. Dr. Pagano claims that the CAPT’s

failure to take minutes prevented subsequent reviewers, namely the Dean, Provost,

and CWRU’s President, from having a thorough explanation for the CAPT’s positive

vote to award tenure, and left them “with a decidedly negative addendum which did

not adequately describe why promotion to tenure was recommended.” (Appellant’s
brief at 35.) A reasonable jury could find that the failure to record and distribute

minutes was not a harmless procedural error and substantially prejudiced Dr.

Pagano in the review process.

             3. Failure to Accurately Identify Dr. Pagano to External
                Reviewers

              Dr. Pagano also argues that CWRU breached the contract and

prejudiced her review by failing to accurately identify Dr. Pagano’s position to

external reviewers and fairly select qualified reviewers. Dr. Pagano has identified at

least one template soliciting an outside review that misidentifies her as a lower-

ranked assistant professor instead of the higher-ranked associate professor. The

assistant dean for faculty affairs and human resource responsible for mailing the

solicitations could not confirm whether the mistake was corrected before mailing.

(Deming Dep. 40.) Dr. Pagano has not presented any evidence to support her

assertion that letters incorrectly identifying her position were actually mailed.

Accordingly, we cannot find a genuine fact issue as to whether Dr. Pagano was

prejudiced if CWRU misidentified Dr. Pagano’s job title to external reviewers.

              Dr. Pagano also claimed that CWRU failed to reach out to several of

the external reviewers she submitted. However, the assistant dean for faculty affairs

and human resources swore by affidavit that CWRU reached out to every external

reviewer proposed by Dr. Pagano and the department chair to solicit written reviews

and recommendations. (Second Deming Aff. at ¶ 4.) She further stated that many

of the proposed reviewers did not respond to the request, which required CWRU to

reach out to other reviewers. Id. at ¶ 5. Dr. Pagano has not presented admissible
evidence to contradict this evidence. We do not find a sufficient evidence of a

genuine issue of material fact to avoid summary judgment on this point.

            4. Use of the President’s Advisory Committee (“PAC”)

              Dr. Pagano also argues that CWRU’s use of the PAC in the review

process violates the contract by usurping the role of the Provost and the President.

She claims that the Provost and President improperly relied on the PAC’s report and

recommendation without undertaking their own independent review of her

application. CWRU argues that neither the Handbook nor Bylaws prevents the

Provost or President from consulting an advisory committee.

             We acknowledge that the PAC is not mentioned in the review process

set forth in the contract. However, Dr. Pagano has not presented any evidence that

use of the PAC caused the Provost or President to shirk their contractual review

duties. To the contrary, the Provost and President both submitted affidavits stating

that they conducted independent reviews of Dr. Pagano’s application. Thus, we do

not find a genuine issue of material fact sufficient to withstand summary judgment.

            5. Promotion

              Dr. Pagano also argues that CWRU’s decision to deny her a promotion

was not based on contractual criteria, but on the arbitrary determination that a

denial of tenure would be incompatible with a promotion. In support, she refers to

the Provost’s report, which concluded:

      Promotion to professor in the tenure track without tenure for a faculty
      member in the final year of the pretenure period would be meaningless
      and, further, does not meet the criteria defined in the school’s
      standards document.
             CWRU argues that the denial of promotion was based on Dr. Pagano’s

perceived failure to meet the requisite criteria, which it argues is a protected

academic decision. However, considering the Provost’s statement and the other

procedural irregularities and deficiencies we have discussed, a reasonable jury could

find that promotion was denied Dr. Pagano for arbitrary, noncontractual reasons.

CWRU is not entitled to summary judgment on this point.

      C. Promissory Estoppel and Breach of Implied Contract

              The parties agree that the Handbook and Bylaws served as the

contract in this case. The existence of an express contract precludes a claim of an

implied contract and promissory estoppel. Manno v. St. Felicitas Elementary

School, 161 Ohio App.3d 715, 2005-Ohio-3132, 831 N.E.2d 1071, ¶ 31 (8th Dist.),

citing Cuyahoga Cty. Hosps. v. Price, 64 Ohio App.3d 410, 416, 581 N.E.2d 1125

(8th Dist.1989), and Gallant v. Toledo Pub. Schools, 84 Ohio App.3d 378, 616

N.E.2d 1156 (6th Dist.1992).

              Accordingly, CWRU is entitled to summary judgment on Dr. Pagano’s

claims for promissory estoppel and breach of an implied contract.

V.   CONCLUSION

              Summary judgment was improperly granted to CWRU on Dr.

Pagano’s breach of contract claim. However, CWRU was entitled to summary

judgment on Dr. Pagano’s promissory estoppel and breach of implied contract

claims. The trial court’s judgment is reversed and the case is remanded for further

proceedings in accordance with this opinion.
      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

MARY J. BOYLE, A.J., CONCURS;
ANITA LASTER MAYS, J., CONCURS IN PART AND DISSENTS IN PART WITH
SEPARATE OPINION


ANITA LASTER MAYS, J., CONCURRING IN PART AND DISSENTING IN PART:

              I agree with the majority that the existence of an express contract

precludes a claim of an implied contract and promissory estoppel. Manno v. St.

Felicitas Elementary School, 161 Ohio App.3d 715, 2005-Ohio-3132, 831 N.E.2d

1071, ¶ 31 (8th Dist.), citing Cuyahoga Cty. Hosps. v. Price, 64 Ohio App.3d 410,

416, 581 N.E.2d 1125 (8th Dist.1989), and Gallant v. Toledo Pub. Schools, 84 Ohio

App.3d 378, 616 N.E.2d 1156 (6th Dist.1992). However, I disagree that CWRU is not

entitled to summary judgment on Dr. Pagano’s breach of contract claim.

Accordingly, I respectfully dissent.

              I would find that no material issues of fact exist regarding CWRU’s

Faculty Handbook or Bylaws criteria for tenure applications of hybrid scientists as
it applies to Dr. Pagano. I would find that the listed criteria is specific as it applies

to all tracks, that the procedure followed was proper and that with the absence of

fraud or bad faith, the court should not intervene in CWRU’s decision to deny tenure

to Dr. Pagano.

                Dr. Pagano’s candidacy was subject to a nine-year pretenure period

with requisite evaluations conducted at the end of the third and sixth years. Her

tenure candidacy was subject to periodic evaluations as required by the Bylaws of

the constituent faculty. The evaluations were reviewed by a constituent faculty

committee and took into account additional performance data for the review period.

The evaluations “address[ed] each of the four criteria for promotion and tenure

listed in Section I.F.1” and “[t]he written summary of the evaluations were

communicated to the faculty member, the chair, and to the dean of the constituent

faculty.” Id.

                 Dr. Pagano states that summary judgment is improper because

there are genuine issues of material fact whether CWRU breached the Handbook

and Bylaws contractual obligations to develop and follow the proper tenure criteria

and process. Dr. Pagano also charges that the trial court’s judgment erroneously

affords unlimited discretion to CWRU in the tenure process and that the decision

ignores that the matter is governed by contract pursuant to Rehor v. Case W. Res.

Univ., 43 Ohio St.2d 224, 331 N.E.2d 416 (1975). I disagree.

                In Ohio,
      [A] court should intervene [in promotion and tenure considerations]
      only where an administration has acted fraudulently, in bad faith,
      abused its discretion, or where the candidate’s constitutional rights
      have been infringed. This court is not a super administrator concerning
      the assessment of a candidate’s particular qualifications for tenure in
      the university’s Department of Architecture.

Gogate v. Ohio State Univ., 42 Ohio App.3d 220, 226, 537 N.E.2d 690 (10th

Dist.1987), citing Basset v. Cleveland State Univ., Court of Claims No. 82-02110

(1982), unreported.

             In other words,

      “[I]t is clear that courts must be vigilant not to intrude into [faculty
      employment] * * * determination[s], and should not substitute their
      judgment for that of the college with respect to the qualifications of
      faculty members for promotion and tenure. Determinations about such
      matters as teaching ability, research scholarship, and professional
      stature are subjective, and unless they can be shown to have been used
      as the mechanism to obscure discrimination, they must be left for
      evaluation by the professionals, particularly since they often involve
      inquiry into aspects of arcane scholarship beyond the competence of
      individual judges.”

Id., quoting Kunda v. Muhlenberg College, 621 F.2d 532, 548 (3d Cir.1980).

             “As a general rule, courts must defer to the academic decisions of

colleges and universities.” Galiatsatos v. Univ. of Akron, 10th Dist. Franklin

No. 00AP-1307, 2001 Ohio App. LEXIS 4051, at *14 (Sept. 13, 2001). This is true

“unless there has been ‘such a substantial departure from the accepted academic

norms as to demonstrate that the committee or person responsible did not actually

exercise professional judgment.’”   Id., quoting Bleicher v. Univ. of Cincinnati

College of Med., 78 Ohio App.3d 302, 308, 604 N.E.2d 783 (10th Dist.1992).
              A review of the record reveals that Dr. Pagano does not deny that

funding is important to research activities as a percentage would cover salary

requirements. However, Dr. Pagano argues that each stage of the tenure denial

process was improperly focused on a perceived downward funding trajectory for her

activities, particularly the failure to receive an R01 federal grant. In her affidavit

opposing summary judgment, Dr. Pagano avers that an R01 federal grant is only

available to independent, not team or hybrid scientists, though she concedes that it

is highly prestigious. Dr. Pagano also complains that the R01 grant is not specifically

referenced as a requirement in the Handbook or Bylaws. In addition, Dr. Pagano

points out that the term “trajectory” is also absent and appears to be interchangeable

with the term “continuing fulfillment” as it relates to ongoing funding obligations.

              CWRU responds that Dr. Pagano has been aware of the importance of

R01 federal funding throughout the process and that Dr. Pagano was advised of the

option to switch to a nontenure track before the final up and out year but she

declined. Dr. Pagano’s written three-year pretenure review required by the

Handbook and Bylaws emphasized the essential nature of sustained research

support and “strongly encouraged” that Dr. Pagano “pursue R01 or equivalent

federal funding prior to” the expiration of her National Institute of Health “K[01]-

award ending in 2010.” As stated in the affidavit of Dean Davis, CWRU views the

R01 grant as a prestigious grant subject to a rigorous application process. The grant

is deemed “probative of a faculty member’s successful commitment to a program of
continuing research and the national or international reputation enjoyed by the

candidate.”

               The April 13, 2011 six-year review of Dr. Pagano’s pretenure period

concluded “that the achievement of at least one substantial research award (R01)

and continuing evidence of her ability to achieve sustained independent funding will

be necessary to her success.”     “[I]n the absence of at least one R01 grant, her

likelihood of achieving tenure may be restricted.” This information was explicitly

communicated to Dr. Pagano.

              On April 6, 2012, Dr. Pagano requested a three-year extension to the

spring 2013 for her initial tenure consideration due to challenges that included

“advancing my R01 grant funding.” The April 21, 2014 six-year pretenure review

report, Dr. Pagano’s second six-year review due to the extension, applauded

Dr. Pagano’s impressive productivity in funding research, teaching, mentoring, and

administrative contributions. “Nevertheless, the concern remains that [Dr. Pagano]

has not as of yet achieved an independent R01 or similar federal award as a

[pretenure candidate].”    The committee expressed pleasure with Dr. Pagano’s

accomplishments but “remain[ed] concerned” “that the current limitations of her

federal research portfolios may be a barrier to her successful achievement of tenure,”

and also serves to “emphasize the need for more team collaboration to increase her

chances for promotion.” Id. at p. 2. Therefore, CWRU communicated its concerns

to Dr. Pagano during its early evaluations and carried its compliance of the

procedures during her final evaluation.
             Thus, the record supports both Dr. Pagano’s actual knowledge that the

R01 grant acquisition carried great weight and CWRU’s procedural compliance with

the Handbook and Bylaws. The tenure approval recommendations echo the federal

funding concern. The initial report of the departmental committee on promotion

and tenure (“DCAPT”) reflects a unanimous vote to recommend tenure and

promotion. On December 7, 2016, the SOM committee on promotion and tenure

(“CAPT”) recommended approval of promotion but the denial of tenure. In accord

with the Bylaws, through the departmental dean of psychiatry, Dr. Pagano appealed

the decision. In January 2017, CAPT issued an addendum to the initial

recommendation in response to the appeal.

             Pertinent to the R01 issue, three of the CAPT members determined

that the $2 million grant awards received by Dr. Pagano placed her on similar

footing to many other tenure applications. However, the other members did not feel

confident that the history indicated future funding success. The funding ended at

the end of the year “and given the lack of NIH funding in over 10 years, the long-

term likelihood for [a] NIH award is low.” The committee did consider that

“Dr. Pagano has been continually funded and has team-based funding lasting until

2019.”

             The committee cited several other concerns.

      This application tor tenure is not the strongest presented before this
      committee. Some members worried about the long-term funding on
      the independent side of the equation, the naivety concerning the
      editorial board issue, a downward trajectory in terms of grant
      reviewing, and the negative letters of recommendation. Other
      members believed that Dr. Pagano minimally meets the bar set for
      team-based science (less so for a hybrid model). Her publications are
      fine, she is a good citizen (service) and seems to be an effective teacher.

This time, six of the nine SOM CAPT committee members voted to award tenure

though the previous unanimous approval in favor of promotion remained intact.

              SOM Dean Davis also stated in her affidavit, as documented in Dean

Davis’s March 7, 2017 letter of recommendation to the provost’s office, that Dean

Davis agreed with CAPT’s recommendation to promote Dr. Pagano to professor, but

disagreed with the recommendation to award tenure. Dean Davis determined that

“no new substantive information was provided” during the appeal and that “some of

the interpretative information * * * appears to have been misleading.”

              Citing the Bylaws, Dean Davis explained that achievement of tenure

requires “an accelerating and not a declining trajectory of accomplishments.” Dean

Davis noted that “many of the indicators of professional success have slipped over

time” and cited several examples such as a decline in ad hoc invitations from the

NIH. Also, of the three editorial board memberships listed, one journal had not been

released, the second journal had just released the second issue, and Dr. Pagano’s

position with the third publication was not the position identified by Dr. Pagano.

Dean Davis was also concerned that the papers published prior to 2006 as compared

to those published between 2010 to 2017 indicated a “declining impact of

[Dr. Pagano’s] publications within her field.”

              Pertinent to the funding issue, Dean Davis addressed the second area

of concern. “[B]ecause research in biomedicine is expensive and requires funding,
the candidate should present convincing evidence that she can continue to support

her work, either by individual or by team science grant mechanisms.” Dean Davis

rejected the position that the $2 million grants secured by Dr. Pagano were R01

equivalents and stated that those grants had “been nearly the sole extramural source

of support for Dr. Pagano’s research” since 2009 and noted that the grant ends in

2017. “[Dr. Pagano’s] major funding is ending with no replacement in sight.” Also,

“[i]n biomedicine, research is costly and requires research assistance, record

storage, and so on.” “[W]ithout funds, it is not possible for the university to ‘foresee

for him or her continued fulfillment of the qualifications listed above’ as is expected

for tenure in our bylaws.”

              Dean Davis also explained that R01 grants were much more

competitive than the grants secured by Dr. Pagano. In addition, Dean Davis stated,

“the department CAPT cautioned that the absence of federal funding would pose a

barrier, perhaps insurmountable, to the award of tenure, so Dr. Pagano has had this

feedback for a considerable time.”

              Dean Davis concluded:

       The CAPT review states that Dr. Pagano presents “not the strongest”
      portfolio in support of tenure. Dr. Pagano’s record does not support a
      sustainable research plan either as an independent scientist or a team
      scientist. Particularly, she has not clearly established an upward career
      trajectory or a record that indicates future success in funding her
      research. Three of her external referees express skepticism that she
      would achieve tenure and promotion at their institutions, pointing to
      her lack of federal funding, publication in what they consider to be
      marginal journals, the lack of national service as a full member of study
      sections or major editorial boards, and few major national addresses, it
      is unusual for any referee recommended by the department to question
      the promotion, let alone three of them. The referees who are known to
      me personally and whom I most respect did not recommend tenure. It
      is quite surprising to me that given the totality of their review, their
      initial unanimous negative vote, and the lack of new information
      provided at the appeal, the CAPT voted in favor of tenure. I must
      recommend against the award of tenure.

               The recommendation also advises that the “Faculty Council Steering

Committee has reviewed the recommendation to ensure that equality in standards

has been applied in the assessment.” “The appropriate support documents are

enclosed for your consideration and review.”

                Finally, there is the May 3, 2017 recommendation from Provost

Baeslack to CWRU President Snyder. The recommendation capsulizes the preceding

recommendations and advises that the case was reviewed at the April 4, 2017

meeting of the president’s advisory committee (“PAC”).1

               “The committee found this an unusual case in that promotion to the

rank of professor in the tenure track is incompatible with a negative decision on

tenure in the final year of the pretenure period.” The PAC echoed several of the areas

of concern expressed by Dean Davis.

                The PAC also noted that the advisory committee opinions were

“widely divergent” “where a minority would recommend both promotion and

tenure.”

       There was, however, consensus that promotion to professor without
      tenure in the final year of the pretenure period would be incompatible
      with school promotion and tenure guidelines that expect “sustained

      1Dr. Pagano argues that the PAC review constitutes a breach of the Handbook and
      Bylaws because it is not a listed part of the process. CWRU responds that the PAC’s
      advisory report is informational and not determinative.
      excellence, enhanced recognition for research contributions, and a
      national or international reputation” for promotion to professor that
      would follow (or in this case be concurrent with) the achievement of
      tenure “awarded to productive independent investigators who have
      engaged in substantial research activity that is recognized nationally or
      internationally, as evidenced by a substantial list of first or senior-
      authored, high quality, peer-reviewed publications in high quality,
      peer-reviewed journals.”

                 The recommendation concluded:

       After careful consideration, the majority of the advisory body
      recommends against promotion and against tenure. The votes
      averaged 1.38 on promotion and 1.00 on tenure a scale of 3 to 0 where
      0 means definitely do not promote or tenure and 1 means probably do
      not promote or tenure.

      Lynn Singer [deputy provost] and I have reviewed the file and
      recommend that neither promotion nor tenure be awarded. Promotion
      to professor in the tenure track without tenure for a faculty member in
      the final year of the pretenure period would be meaningless and,
      further, does not meet the criteria defined in the school’s standards
      document.

President Snyder concurred by signature on the report, “[a]greed no to promotion

no to tenure.”

                 Dr. Pagano cites other concerns with the process such as that the

committee notes served as meeting minutes for some stages and the conclusions,

recommendations, and information upon which the findings were based. As a result

of my review of the Handbook, Bylaws, and process, I do not find that CWRU

breached the contract or that “there has been ‘such a substantial departure from the

accepted academic norms as to demonstrate that the committee[s] or person[s]

responsible did not actually exercise professional judgment.’” Galiatsatos, 10th Dist.
Franklin No. 00AP-1307, 2001 Ohio App. LEXIS 4051, 14 (Sept. 13, 2001), quoting

Bleicher, 78 Ohio App. 3d 302, 308, 604 N.E.2d 783.

              I find that, when construed in a light most favorable to the

nonmoving party, the trial court’s grant of summary judgment was not an abuse of

discretion.